Order entered May 28, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-21-00024-CV

                               TAHL BENIT, Appellant

                                        V.

             PRIMALEND CAPITAL PARTNERS, LP, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-16217

                                      ORDER

      Before the Court is appellee’s May 26, 2021 unopposed second motion for

an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to June 25, 2021. We caution appellee that further extension

requests will be disfavored.


                                             /s/   CRAIG SMITH
                                                   JUSTICE